            Case 1:18-cr-00274-VEC Document 55
                                            56 Filed 04/19/21 Page 1 of 2
                                            U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York



MEMO
  MO ENDORSED
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                                                        USDC SDNY
                                                         New York, New York 10007       DOCUMENT
                                                                                        ELECTRONICALLY FILED
                                                         April 19, 2021                 DOC #:
                                                                                        DATE FILED: 
   BY ECF
   Hon. Valerie E. Caproni
   United State District Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                                         Re: United States v. Abdul Basit Moosani, S2 18 Cr. 274
                                             United States v. Muhammad Amir Saleem, S3 18 Cr. 274

   Dear Judge Caproni:

          The Government writes to respectfully inquire whether the Court expects further briefing
   regarding defendant Muhammad Amir Saleem’s pre-trial motions or is considering whether to
   conduct a hearing regarding those motions. If the Court is not contemplating either scenario, the
   Government respectfully requests that the Court reconsider its April 14, 2021 Order declining to
   exclude time from April 14, 2021 until May 4, 2021 pursuant to 18 U.S.C. § 3161(h)(7)(A), on the
   grounds that such exclusion was unnecessary because Saleem’s pending motions resulted in the
   exclusion of time pursuant to 18 U.S.C. § 3161(h)(1)(D).

           On or about January 7, 2021, Saleem filed pre-trial motions seeking, in general terms, the
   production and/or disclosure of the identities of informants and cooperation witnesses, evidence
   that the Government intends to offer at trial pursuant to Federal Rule of Criminal Procedure 404(b),
   Jenks Act (or Section 3500) material, and Federal Rule of Criminal Procedure Rule 16 discovery
   material, as well as the preservation of all notes and evidence relevant to his prosecution. The
   Government responded to Saleem’s motions on or about January 28, 2021. Although the Court
   had previously set February 4, 2021 as the deadline for any replies, Saleem did not file a reply.

            Under the Speedy Trial Act, 18 U.S.C. § 3161, time is automatically excluded for “delay
   resulting from any pretrial motion, from the filing of the motion through the conclusion of the
   hearing on, or other prompt disposition of, such motion.” 18 U.S.C. § 3161(h)(1)(D). This
   provision “excludes time in two situations.” Henderson v. United States, 476 U.S. 321, 329 (1986).
   First, for a motion that requires a hearing, the provision excludes “all time between the filing of a
   motion and the conclusion of the hearing on that motion, whether or not a delay in holding that
   KHDULQJLVµUHDVRQDEO\QHFHVVDU\¶ௗ´Id. at 330. Second, for a motion decided on the papers without
   a hearing, the provision excludes time until “the court receives all the papers it reasonably
   expects.” Id. at 329; see also id. at 331 (“[F]or motions decided solely on the papers, Congress has
   allowed exclusion of time during which the parties are filing their briefs.”). At that point, Section
   3161(h)(1)(H) applies to automatically exclude “[a]ny period of . . . delay reasonably attributable
              Case 1:18-cr-00274-VEC Document 55
                                              56 Filed 04/19/21 Page 2 of 2

                                                                                                 Page 2


    to any period, not to exceed thirty days, during which any proceedings concerning the defendant
    is actually under advisement by the court.” 18 U.S.C. § 3161(h)(1)(H). This provision excludes
    “up to 30 days while the district court has a motion ‘under advisement,’ i.e., 30 days from the time
    the court receives all the papers it reasonably expects.” Henderson, 476 U.S. at 328-29.

            Accordingly, should the Court expect additional briefing or intend to conduct a hearing,
    time would continue to be excluded under Section 3161(h)(1)(D). However, if the Court has
    received “all of the papers it reasonably expects,” Henderson, 476 U.S. at 329, time would have
    to be excluded pursuant to a different provision of Section 3161, because more than 30 days have
    passed since the February 4, 2021 reply deadline. The Government therefore respectfully requests
    that the Court exclude time, pursuant to 18 U.S.C. § 3161(h)(7)(A), from April 14, 2021 until May
    4, 2021, in light of the parties’ ongoing negotiations regarding a pre-trial disposition of this case.


                                                   Sincerely,

                                                   AUDREY STRAUSS
                                                   United States Attorney


                                               by: _____________________________
                                                   Benet J. Kearney
                                                   Jonathan Rebold
                                                   Assistant United States Attorneys
                                                   (212) 637-2260 / 2512


    cc:    Jeffrey Lichtman, Esq. (by ECF)
           Jeffrey Einhorn, Esq. (by ECF)
           Patrick Joyce, Esq. (by ECF)
           Zawadi Baharanyi, Esq. (by ECF)


$SSOLFDWLRQ*5$17('3XUVXDQWWR86& K  $ WLPHLVH[FOXGHGIURP$SULOWR
0D\EHFDXVHWKH&RXUWILQGVWKDWWKHHQGVRIMXVWLFHVHUYHGE\DFFRPPRGDWLQJORJLVWLFDO
GLIILFXOWLHVFDXVHGE\WKH&29,'SDQGHPLFDQGWKHFRPSOH[LW\RIWKLVFDVHRXWZHLJKWKHLQWHUHVWVRIWKH
SXEOLFDQGWKH'HIHQGDQWVLQDVSHHG\WULDO

SO ORDERED.



                             
                             
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
